FILED
                             NOT FOR PUBLICATION                            MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AZIZ AHMED BABUL,                                No. 08-73574

               Petitioner,                       Agency No. A070-925-813

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Aziz Ahmed Babul, a native and citizen of Bangladesh, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Lin v. Holder, 588 F.3d 981,

984 (9th Cir. 2009), and we deny the petition for review.

      The BIA did not abuse its discretion by denying Babul’s motion as untimely

because he filed the motion more than two years after the BIA’s final order of

removal, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed within 90

days of removal order), and failed to establish prima facie eligibility for the relief

sought, see Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (evidence must

demonstrate prima facie eligibility for relief in order to reopen proceedings based

on changed country conditions). Babul’s contentions that the BIA failed to accept

the facts in his sworn declaration as true and made an impermissible credibility

determination when assessing the evidence submitted with his motion to reopen are

belied by the record.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-73574